Citation Nr: 1425614	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  04-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Blackwelder, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 12, 1976 to December 22, 1976.

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2004 rating decision.  In November 2009, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), and pursuant to an October 2012 memorandum decision, the Court vacated the Board decision and remanded it for additional consideration.  However, as was explained previously, the Court did not direct the Board to reach a specific decision or to grant the appeal, but rather to simply ". . . reexamine the evidence of record, including the April 2003 VA diagnosis of PTSD, and conduct any additional development necessary to adjudicate the claim."  

In response, the Board remanded the Veteran's claim in September 2013 to obtain a medical opinion to address the Court's concerns.  As will be discussed, a thorough examination was provided, and a well-reasoned and well-supported opinion was obtained.  However, the examiner's opinion failed to answer one component of one of the Board's questions, and therefore the Board must remand this case to ensure compliance with the Court's directive.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that while the Veteran was previously represented by a private attorney in this case, his attorney withdrew his representation in a letter dated May 22, 2013.  The attorney provided a copy of the letter to the Veteran, and the Veteran has not objected to his attorney's withdrawal of representation.  Since the private attorney withdrew, the Veteran has not appointed a new attorney, agent, or representative, and he is thus unrepresented in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In December 2013, the Veteran was provided with a VA examination at the Board's request, and it is clear from reading the examination report that the examiner was quite familiar with the Veteran's military history and with his contentions.  In fact, in a lengthy letter, the Veteran acknowledged that he had met with the examiner for 47 minutes.
 
The examiner was asked to answer the question of whether it was at least as likely as not (50 percent or greater) that the Veteran either currently had, or had had for any distinct period since 2002, PTSD pursuant to the DSM criteria?  

In answering this question, the examiner was asked to specifically discuss the July 2009 VA examination report (that had explained why the Veteran did not meet the DSM criteria for PTSD), and the April 2003 VA treatment record which listed PTSD from military and childhood abuse trauma, among the multiple psychiatric diagnoses which were assigned to the Veteran at that time.  

The examiner was further instructed that if she concluded that the Veteran did not meet the DSM-IV criteria for PTSD at any time since 2002, she should explain why the April 2003 record did not establish that the Veteran had PTSD at that time (i.e. as of 2003).
 
The Board has reviewed the examiner's opinion and is greatly appreciative of her efforts to provide a thorough and comprehensive examination.  It is clear from a review of the examination report that a significant amount of time went into evaluating the Veteran and preparing the report.  It is also noted that this is an incredibly complex and highly technical case, and the Board's lengthy remand instructions were reflective of this complexity.  

From a plain reading of the December 2013 examination report, it is clear that the examiner does not believe that the Veteran meets the DSM criteria for PTSD currently, bringing her opinion in line with the July 2009 VA opinion.  However, the Board does not wish to speculate as to whether the fact that the examiner does not believe the Veteran currently has PTSD means that she does not believe he had had PTSD at any time during the course of his appeal, the April 2003 treatment record notwithstanding.

Under the current law, the Court has held that the requirement of a current disability is satisfied when the claimant had a disability either at the time a claim for VA disability compensation was filed or during the pendency of that claim; and therefore a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the Court in a non-precedential decision has accepted that the mere appearance of "PTSD" in a treatment record does not per se establish the presence of a psychiatric disability during the course of an appeal.  

Nevertheless, the Court has been very clear that if the Board finds that a psychiatric disability, other than a personality disorder, is not established by a notation in a treatment record, the Board must explain this reasoning; and, because neither the Board, nor the Veteran, may draw medical conclusions, the determination of whether the Veteran had a psychiatric disability, other than a personality disorder, during the course of his appeal, must be based on the explanation of a medical professional. 

Thus, if the examiner believes that the Veteran has not had PTSD at any time during the course of his appeal, she must explain why it should not be found that the listing of PTSD in an April 2003 VA treatment record established that the Veteran had PTSD during the course of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the December 2013 VA psychiatric examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion expressed. 

The examiner should clarify whether she is of the opinion that the Veteran has not met the criteria for PTSD at any time during the course of his appeal (since 2002).  If this is the case, the examiner should specifically explain why the April 2003 VA treatment record should not be considered to establish the Veteran as having had PTSD at that time pursuant to the DSM.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

